Title: To George Washington from Major General Horatio Gates, 30 September 1778
From: Gates, Horatio
To: Washington, George


          
            Sir,
            Danbury [Conn.] Septr 30th 1778
          
          I am this moment honoured with the receipt of Your Excellency’s Letter of to day’s date.
          I am sorry for the disgrace we have suffered in the Jerseys; but imagine the Enemy take advantage of the Supineness that constantly seizes our people, when they have been long unmolested. This is an evil, that even the best Officers cannot remedy.
          General McDougall’s Division will be put upon the March immediately, as Your Excellency has Commanded.
          Your Excellency will excuse me, when I say, I like not the divided State of your Army; The Enemy are upon the Qui Vive; they have the Advantage of a River, to Navigate upon each of our Flanks: To divide, is to Conquer, in politicks; I hope it may not, with regard to us, prove so in War.
          I hope Lord stirling, and General Maxwell, will answer all Your Excellency’s expectations in the Jerseys; they, certainly, are best acquainted with that Country.
          Inclosed is a Letter I have this moment received from Majr Talmadge, Your Excellency will please to Order Colo. pettit to Supply the Necessary Articles. I am, Sir, Your Excellency’s Most Obedt & hume Servt
          
            Horatio Gates
          
        